UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6259



ISAAC PERRY,

                                                 Petitioner - Appellant,

          versus


STEPHEN DEWALT,     Warden;    UNITED   STATES    OF
AMERICA,

                                                 Respondents - Appellees.



                               No. 05-6908



ISAAC PERRY,

                                                 Petitioner - Appellant,

          versus


STEPHEN DEWALT,      Warden;   UNITED   STATES    OF
AMERICA,

                                                 Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Terrence W. Boyle,
District Judge. (CA-04-981)


Submitted:     November 22, 2005             Decided:   December 2, 2005
Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Isaac Perry, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and denying his motion for reconsideration. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Perry v.

Dewalt, No. CA-04-981 (E.D.N.C. Jan. 27, 2005; filed Apr. 14,

2005 & entered May 3, 2005).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -